DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 12/30/20 has been fully considered and made of record. 
Claim Objections
Claims 1-2, 5-22 are objected to because of the following informalities:  
Whether or not the claimed “each mechanism/device” (claim 1, line 3-4) is directed to “various mechanisms” as in line 3?  
NOTE: The following changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims. In no way do these changes affect the scope of the claimed invention.
“of various mechanisms “ (claim 1, line 3) should be changed to:--“ of various mechanisms and devices”--.
“each mechanism/device”(claim 1, line 5) should be changed to:--“each mechanism and  device of the various mechanisms and devices,  wherein  said various mechanisms and devices further comprises:”--
Similar to the rationale above should be applied to each of other independent claims 17-18 as follow:
“of various mechanisms “ (claims 17-18, line 3) should be changed to:--“ of various mechanisms and devices”--, since both mechanisms and devices are connectively attached to the frame.
--.      Appropriate correction is required.
Claims 2, 5-22 are also objected to by virtue of their dependency upon the objected subject matter of independent claims 1, 17-18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-22 have been considered but are moot because the claim objection set forth above 
Applicants’ arguments have been acknowledges.   .  Further, pending claims 1-2, 5-22 would be allowable if applicants address all the pending formal matter set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt